ACCEPTED
                                                                                      03-15-00252-CV
                                                                                              8220167
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               12/14/2015 11:55:59 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           No. 03-15-00252-CV
In the Court of Appeals for the Third Judicial DistrictFILED
                                                        of Texas
                                                             IN
                                                 3rd COURT OF APPEALS
        DR. BEHZAD NAZARI, D.D.S. D/B/A ANTOINE DENTAL
                                                     AUSTIN, TEXAS
                                                12/14/2015 11:55:59 AM
            CENTER ET. AL., Defendants–Appellants,
                                v.                 JEFFREY D. KYLE
                                                         Clerk
               STATE OF TEXAS, Plaintiff–Appellee,
                                     v.
XEROX CORPORATION AND XEROX STATE HEALTHCARE, LLC, F/K/A ACS
 STATE HEALTHCARE, LLC, Third-Party Defendants–Appellees.

              On Appeal from the 53rd Judicial District Court,
               Travis County, Texas, No. D-1-GB-13-005380

    UNOPPOSED CONDITIONAL MOTION TO FILE
            SUPPLEMENTAL BRIEF


  CHARLES E. ROY                          SCOTT A. KELLER
  First Assistant Attorney General        Solicitor General
  RAYMOND C. WINTER                       J. CAMPBELL BARKER
  Chief, Civil Medicaid Fraud             Deputy Solicitor General
                                          State Bar No. 24049125
  REYNOLDS B. BRISSENDEN
                                          cam.barker@texasattorneygeneral.gov
  Assistant Attorney General
                                          Philip A. Lionberger
  Office of the Attorney General          Assistant Solicitor General
  P.O. Box 12548 (MC 059)
                                          State Bar No. 12394380
  Austin, Texas 78711-2548
  Tel.: (512) 936-1700
  Fax: (512) 474-2697                     AUTUMN HAMIT PATTERSON
                                          Assistant Attorney General
                                          State Bar No. 24092947

                                          Counsel for the State of Texas
    Unopposed Conditional Motion to File Supplemental Brief
    Appellee the State of Texas respectfully moves to file the attached prear-
gument supplemental brief—in the event the Court elects to file Xerox’s sup-
plemental brief. This motion is unopposed and rests on the following bases:
    1. This is an appeal in a civil case. Oral argument is set for December 16,
2015.
    2. On December 8, 2015, appellees Xerox Corporation and Xerox State

Healthcare, LLC (“Xerox”) filed an unopposed motion for leave to file a sup-
plemental brief. Xerox tendered with its motion its supplemental brief.
    3. This Court has not yet granted that motion, but it has called for paper
copies of Xerox’s supplemental brief.
    4. Xerox represented to the State that its supplemental brief would con-
cern jurisdiction and be “limited to the issue the State raised in its brief.”
    5. The State expressed that it would not oppose the filing of that brief,
on the condition that both Xerox and appellants did not oppose the State’s
filing of a responsive supplemental brief.
    6. That consent was given, as relayed to the State by Xerox’s counsel.
Accordingly, this motion is unopposed.
    7. To the extent this Court finds that justice requires allowing Xerox to
file its supplemental brief, see Tex. R. App. P. 38.7, justice would for the same
reasons require allowing the State to file its responsive supplemental brief.
The State takes no position on whether justice requires allowing Xerox to file




                                       -1-
its supplemental brief. The State submits only that any sufficient cause for fil-
ing that brief extends to a response to that brief.

                                  Conclusion
    For the reasons described above, the State of Texas respectfully moves for
leave to file its responsive supplemental brief, in the event Xerox is granted
leave to file its supplemental brief tendered December 8, 2015. The State’s
responsive supplemental brief is tendered simultaneously with this motion.



                                        Respectfully submitted.

 CHARLES E. ROY                         SCOTT A. KELLER
 First Assistant Attorney General       Solicitor General

 RAYMOND C. WINTER                      /s/ J. Campbell Barker
 Chief, Civil Medicaid Fraud            J. CAMPBELL BARKER
                                        Deputy Solicitor General
 REYNOLDS B. BRISSENDEN                 State Bar No. 24049125
 Assistant Attorney General             cam.barker@texasattorneygeneral.gov

                                        Philip A. Lionberger
                                        Assistant Solicitor General
                                        State Bar No. 12394380

                                        Office of the Attorney General
                                        P.O. Box 12548 (MC 059)
                                        Austin, Texas 78711-2548
                                        Tel.: (512) 936-1700
                                        Fax: (512) 474-2697

                                        Counsel for the State of Texas




                                       -2-
                 Certificate of Conference
   No party opposes the relief requested herein.

                                      /s/ J. Campbell Barker
                                      J. CAMPBELL BARKER

                     Certificate of Service
    I certify the service of this document on December 14, 2015 by electronic
case filing or e-mail upon the following:

Counsel for Defendants–Appellants:
Jason Ray                         E. Hart Green
Riggs & Ray, P.C.                 Mitchell A. Toups
506 W. 14th Street, Suite A       Weller, Green, Toups & Terrell, L.L.P.
Austin, Texas 78701               P.O. Box 350
                                  Beaumont, Texas 77704-0350


Counsel for Third-Party Defendants–Appellees:
Constance H. Pfeiffer                 Robert C. Walters
Beck Redden LLP                       Gibson, Dunn & Crutcher LLP
1221 McKinney St., Suite 4500         2100 McKinney Ave., Suite 1100
Houston, Texas 77010                  Dallas, Texas 75201

Eric J.R. Nichols
Christopher R. Cowan
Beck Redden LLP
515 Congress Ave., Suite 1750
Austin, Texas 78701
                                      /s/ J. Campbell Barker
                                      J. CAMPBELL BARKER




                                    -3-